Case 0:18-cv-61047-UU Document 37 Entered on FLSD Docket 02/06/2019 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                    Case No. 0:18-cv-61407-UU

 UNITED STATES OF AMERICA,

        Plaintiff,
 v.

 US STEM CELL CLINIC, LLC, et al.,

       Defendants.
 ____________________________________/
                   ORDER ON MOTION FOR EXTENSION OF TIME
        THIS CAUSE is before the Court upon the United States’ Motion for Stipulated

 Extension of Discovery (the “Motion”). D.E. 36. The Court has reviewed the pertinent portions

 of the record and is otherwise fully advised in the premises.

        On August 13, 2018, the Court entered its scheduling order for pretrial conference and

 trial, setting a discovery cutoff of February 8, 2019. D.E. 29. In the instant Motion, Plaintiff, the

 United States, seeks an extension until February 22, 2019 for the limited purpose of permitting

 Defendants to take the deposition of Dr. Carloyn Yong. D.E. 36.

        Federal Rule of Civil Procedure 16(b) provides that a schedule “may be modified only for

 good cause and with the judge’s consent.” Fed. R. Civ. P. 16(b)(4). “To establish good cause, the

 party seeking the extension must establish that the schedule could not be met despite the party’s

 diligence.” Fisher v. SP One Ltd., 559 Fed.Appx. 873, 878 (11th Cir. 2014) (citation omitted).

        In support of its Motion, the United States explains that Dr. Carolyn Yong is Plaintiffs’

 FDA expert, responsible for policy development and managing internal FDA guidance

 documents for the FDA. D.E. 36 ¶ 6. In this capacity, Dr. Yong provided an expert report on

 FDA policies for Plaintiffs. The parties diligently scheduled Dr. Yong’s deposition during the

 lapse in government funding for February 1, 2019. However on January 28, 2019, due to a
Case 0:18-cv-61047-UU Document 37 Entered on FLSD Docket 02/06/2019 Page 2 of 2



 complete lack of funds, the parties were forced to postpone the deposition of Dr. Yong until

 February 8, 2019. D.E. 36 at 3. However, due to the ongoing effects of the shutdown and the

 increased workload on both Dr. Yong and the Government, the Government now asserts that it

 requires an extra two weeks to prepare for the deposition by Defendants. Dr. Yong’s deposition

 is the only piece of discovery outstanding.

        Given that the Government shutdown was outside of the parties’ control, that the

 discovery extension is extremely limited to one deposition, and that Dr. Yong’s deposition is the

 only outstanding discovery, the Court will grant the extension. However, no other extensions will

 be granted absent extraordinary circumstances. Accordingly, it is

         ORDERED AND ADJUDGED that the Motion, D.E. 36, is GRANTED. The PARTIES

 SHALL have until February 22, 2019 to complete the deposition of Dr. Carolyn Yong. NO

 OTHER DISCOVERY IS TO BE UNDERTAKEN ABSENT COURT ORDER. ALL OTHER

 DEADLINES REMAIN IN FULL FORCE AND EFFECT.

        DONE AND ORDERED in Chambers at Miami, Florida, this 6th day of February, 2019.

                                                     _______________________________
                                                     URSULA UNGARO
                                                     UNITED STATES DISTRICT JUDGE
 copies provided: counsel of record
